Fourth Court of Appeals
                                      San Antonio, Texas
                                            JUDGMENT
                                          No. 04-13-00665-CV

                                IN THE INTEREST OF R.S.D., a Child

                       From the 408th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012-PA-00894
                                 Honorable Larry Noll, Judge Presiding 1

           BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, that portion of the trial court’s Order
of Termination terminating appellant’s parental rights is REVERSED and judgment is
RENDERED denying the State’s petition to terminate appellant’s parental rights. In all other
respects the trial court’s Order of Termination is AFFIRMED. No costs are assessed because
appellant is indigent.

          SIGNED September 3, 2014.


                                                    _____________________________
                                                    Sandee Bryan Marion, Justice




1
    Sitting by assignment.